Stoddard v Stoddard (2019 NY Slip Op 01916)





Stoddard v Stoddard


2019 NY Slip Op 01916


Decided on March 15, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


222.1 CA 18-01581

[*1]MARLENE A. STODDARD, PLAINTIFF-APPELLANT,
vWILLIAM M. STODDARD, DEFENDANT-RESPONDENT. 


COPPS DIPAOLA SILVERMAN, PLLC, ALBANY (LORRAINE R. SILVERMAN OF COUNSEL), FOR PLAINTIFF-APPELLANT.
ADAM H. VANBUSKIRK, AUBURN, FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Cayuga County (Richard A. Dollinger, A.J.), entered January 17, 2018. The order, inter alia, granted the motion of defendant to modify a qualified domestic relations order. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: March 15, 2019
Mark W. Bennett
Clerk of the Court